Citation Nr: 1735498	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral plantar fasciitis. 

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a breathing disability claimed as asthma and/or dyspnea.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1978, and subsequent periods of Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In 2016, the Veteran testified at a Travel Board hearing; however, a portion of the transcript was lost or destroyed.  Thus, he was offered another Board hearing pursuant to 38 C.F.R. § 20.717, which he attended in May 2017.  The Board has considered the Veteran's 2016 testimony only to the extent that it may benefit him in providing an examiner with possible etiologies and onset dates, and provide VA with possible treatment providers for his disabilities so that it may fulfill its duty to assist him in obtaining clinical records. 

The claims file contains a limited number of service treatment records (STRs) and military personnel records.  It also includes a January 2009 formal finding of unavailability which notes the RO's attempts to obtain records. 

The term "active military, naval, or air service" for service-connection purposes includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24) (West 2014).  

Merely because a disability is diagnosed while on ACDUTRA or INACDUTRA does not render automatic service connection for that disability because some disabilities noted shortly after entrance into service would not have originated in such a short a period of time. See 38 C.F.R. § 3.303(c).

Thus, it is essential for the Board to know the dates of the Veteran's service and whether such service was ACDUTRA (which is generally two weeks of drill time) or INACDUTRA (which is generally a weekend of drill time).  The Board finds that VA should attempt to ascertain the exact dates of service by requesting the Veteran's MMPA (Master Military Pay Account) report for the period from July 1978 to October 2008.  The Veteran should also be provided an opportunity to provide copies of any orders for his duty which he may have.   

The evidence reflects that the Veteran was a corrections officer for several years.  The Board finds that as a corrections officer, he may have undergone periodic physicals which may provide evidence of his claimed disabilities.  Thus, he should be provided an opportunity to submit these records, if any, or to provide VA with authorization to obtain them. 

The evidence reflects that the Veteran may have received treatment at a VA facility at some point.  (A July 1998 private record reflects that the Veteran was going to get a "VA review" of a skin condition).  Thus, VA should obtain to obtain all VA clinical records if any, for the Veteran from July 1978 to present.  

Finally, the Board notes that the Veteran separated from his Reserve service in October 2008, and it may have taken time for his records to be transferred to the appropriate repository.  His records were requested by the RO in 2008.  The Board finds that a final attempt should be made to the National Personnel Records Center, the U.S. Army Human Resources Command (Fort Knox, KY), and/or any other pertinent repository for his STRs and military personnel records. 

Low back disability.

The private clinical records from 1992 - 2006, which note numerous complaints of a variety of disabilities, are negative for any complaints of the back.  The Veteran's STRs are also negative for back complaints.  A July 2002 report of medical history reflects that the Veteran denied recurrent back pain or any back problems. 

The earliest evidence of a back complaint is an August 2007 government health record for Medical Evaluation Board (MEB) proceedings which reflects that the Veteran reported that he has some mild lumbago and his lower back was worse with attempts with sit-ups in 2002.

A November 2007 record reflects that the Veteran reported that he had some recent low back pain when traveling.  

The Veteran testified at the May 2017 Board hearing that he believes that his back started to give him problems in the 1980s when he used jackhammers to break up asphalt to put down new asphalt.  He further stated that he had an injury and went to a medical unit at Fort Jackson, South Carolina during a two week period of time in 1981 or 1982.  He testified that he was diagnosed with a pinched nerve.  (The Veteran testified at the October 2016 he may have a back disability due to having to use a shovel with a gravel truck.  With regard to treatment, he reported he was given Motrin or something similar and told it was a muscle spasm and that he was treated at a clinic run by Reservists.) 

The claims file includes May 2017 correspondence from Chief Warrant Officer (CW4) F.B. that the Veteran had at times reported for sick call for back pain.  However, even if the Veteran sought treatment during a drill period, this does not necessarily mean that any disease and/or injury actually occurred during that drill period.)

If and only if clinical records are obtained which indicate that the Veteran may have a back disability casually related to, or aggravated by, active service, the RO should obtain an examination and/or opinion. 

Bilateral hearing loss disability and Tinnitus

The private clinical records from 1992 - 2006 are negative for any complaints of hearing loss.  To the contrary, a November 1992 record reflects that the Veteran's "hearing is normal to conversation", and October 2004 and October 2006 records reflect both reflect that the Veteran had "no problem with hearing".

The Veteran's STRs are negative for hearing loss complaints.  A July 2002 report of medical history reflects that the Veteran denied hearing loss.  He also denied ear trouble.  His hearing was within normal limits upon audiometric testing. 

The earliest evidence of a hearing compliant is the August 2007 government health record for MEB purposes which reflects that the Veteran reported that he has hearing loss primarily in the left ear with severe hearing loss sustained over the course of noise exposure during exposure on active duty and performing military duties.  It was noted that he had normal right ear hearing.  An August 2007 Physical Profile form (DA Form 3349) notes hearing loss in the left ear. 

April 2010 correspondence from Dr. Askew, the Veteran's private treatment provider, reflects that he considers the Veteran's tinnitus to be "service-connected."  No rationale was provided and Dr. Askew did not discuss the Veteran's hearing acuity.  CW4 F.B. also stated the Veteran reported to sick call for hearing problems.  

Based on the foregoing, the Board finds that an examination with opinion is warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).
 
Asthma/Dyspnea

Private clinical records from 1992 to 2007 first note asthma in 2003.  The Veteran's STRs are negative for asthma, wheezing, or dyspnea.  A July 2002 report of medical history reflects that the Veteran denied wheezing or problems with wheezing or that he had been prescribed or used an inhaler.  

A September 2003 private record reflects that the Veteran has rhinitis and asthma problems.  A November 2003 record reflects that the Veteran "does get into wheezing difficulty with his sinus problems if this is sustained for any period of time.  He is on Singulair therapy for that."  A June 2008 record reflects that he has had "some wheezing over the years. . . .  he gets asthma episodes two to 3 times a week."

The August 2007 government health record for MEB purposes reflects that the Veteran reported that his initial problems with breathing occurred while working with asphalt and dust on roadwork in 2001.  He reported that he noted some mild dyspnea prior to that around the dust and wrong work and when doing PT.  He reported that in 2001, he required an emergency room visit to Princeton in Birmingham and was diagnosed with asthma at that time.  An August 2007 Physical Profile form (DA Form 3349) notes asthma (reactive airways disease).

April 2010 correspondence from Dr. Askew reflects that he considers the Veteran's dyspnea to be "service-connected."  No rationale was provided. 

The Veteran testified at the May 2017 Board hearing that he probably started having asthma around the 1990s due to working near an asphalt truck.  

Based on the Dr. Askew's opinion (which is insufficient to grant service connection because it is devoid of rationale), the Board finds that an examination with opinion is warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

Sleep Apnea

The private clinical records from 1992 - 2002 are negative for any complaints of sleep apnea.  The earliest clinical evidence of sleep apnea is in 2003. (Earlier records note complaints of sleep and not breathing well which were noted to be related to sinus congestion.)

A November 2003 record reflects that the Veteran reported that he had excessive daytime drowsiness and fatigue and a history of excessive snoring according to his wife.  A December 2003 record reflects that he was diagnosed with sleep apnea and was recommended to lose weight.  Records in 2003 reflect that the Veteran was diagnosed with obesity.  (A June 2003 record notes a weight of 260 pounds; a 2004 record notes the Veteran was working on getting his weight down from the current 268 pounds)

The August 2007 government health record for MEB purposes reflects that the Veteran had sleep apnea which preexisted service and was not aggravated by service.  The August 2007 Physical Profile form (DA Form 3349) notes sleep apnea with CPAP.

April 2010 correspondence from Dr. Askew reflects that he considers the Veteran's sleep apnea, dyspnea to be "service-connected."  No rationale was provided.  CW4 F. B. stated that the Veteran had reported to sick call for a sleep disorder; as noted above, this does not necessarily mean that the sleep apnea began during active service.

The Veteran did not testify as to his sleep apnea and affirmed that he did not want a hearing on that issue.  (See May 2017 VA Form 21-4138.)  

Based on the Dr. Askew's opinion (which is insufficient to grant service connection because it is devoid of rationale), the Board finds that an examination with opinion is warranted.  

Bilateral Carpal Tunnel Syndrome (CTS)

The Veteran's STRs are negative for CTS.  A July 2002 report of medical history reflects that the Veteran denied any numbness or tingling, swollen or painful joints, or painful wrists.

The earliest clinical evidence of right carpal tunnel syndrome is in 2003.  A March 2003 Baptist Princeton record reflects that the Veteran had right carpal tunnel syndrome.  A November 2003 record reflects right upper extremity CTS. 

Records beginning in 2004 refect bilateral CTS without evidence of EMG findings  (e.g. October 2004, November 2005, and August 2007 private records).

The August 2007 government health record for MEB purposes reflects that the Veteran reported right wrist CTS since 2001 and that the left was "okay".  The Veteran reported that the right wrist pain and tingling began over time with working on the roads in the Reserves.  The clinician found it to be in the line of duty based on the Veteran's reported history and without review of private clinical records.  An August 2007 Physical Profile form (DA Form 3349) notes right CTS.

The Veteran testified at the October 2016 Board hearing that he first had problems with his hands in 1998 or 1999 when he used a jackhammer in the Reserves.  He contends that he sought treatment at Fort Jackson.

April 2010 correspondence from Dr. Askew reflects that he considers the Veteran's bilateral carpal tunnel syndrome to be "service-connected."  No rationale was provided.  CW4 F. B. stated that the Veteran had reported to sick call for hand/wrist pain.  

The Veteran did not testify as to his CTS and affirmed that he did not want a hearing on that issue.  (See May 2017 VA Form 21-4138.)  

Based on the Dr. Askew's opinion (which is insufficient to grant service connection because it is devoid of rationale), the Board finds that an examination with opinion is warranted.  

Plantar fasciitis 

The Veteran's STRs are negative for complaints of the feet.  A July 2002 report of medical history reflects that the Veteran denied any foot pain, corns, or bunions.  He also denied swollen or painful joints.  

The private clinical records from 1992 - 2003 are negative for complaints of the feet.  An October 14, 2004 private record reflects tendinitis of the right foot versus ganglion cyst with a plan to have an MRI.  The Veteran reported that he was doing a fit walk with the military when he experienced some swelling in his right plantar surface of his foot.  An October 2004 Princeton Diagnostic Center reflects that the Veteran had DJD of the right foot.  

A November 2005 private record reflects that the Veteran sought treatment for a lesion on the right foot plantar surface.  He reported that he gets pain upon moderate walking.  (The Veteran was working as a security officer at the time.)

The August 2007 government health record for MEB purposes reflects that the Veteran reported that he has two notes under his left and right feet and over the top of the left foot which "seem to have been exacerbated by wearing military boots during training over the years.  This has limited his ability to run and do PT since 2002."  The examiner found it to be in the line of duty based on the Veteran's reported history and without review of private clinical records.  An August 2007 Physical Profile form (DA Form 3349) notes foot pain with exostoses.

A June 2008 private record reflects that the Veteran has been having some discomfort of the feet intermittently over the last two to three years.  It was also noted that he has some intermittent ganglion cyst dorsum of both feet, some pain of the plantar surface of the feet, and that it is intermittent with walking.  The episodes were up to about two to three times per month. 

April 2010 correspondence from Dr. Askew, the Veteran's private treatment provider, reflects that he considers the Veteran's plantar fasciitis to be "service-connected."  No rationale was provided.

The Veteran testified at the October 2016 Board hearing that he began having problems with his feet approximately 25 years earlier, or in approximately 1991.  He testified that over time, wearing combat boots and working on roads with tar and gravel may be the cause of his current foot disabilities. 

The Veteran testified at the May 2017 Board hearing that he believes that his plantar fasciitis began in the 1980s with "knots" on the feet but that the real problem began in around 1997 to 1999.  He testified that he had to drive a vehicle with a clutch and that "mashing on the clutch in them leather boots", and wearing boots, could be the etiology of his current plantar fasciitis.  

The claims file includes May 2017 correspondence from CW4 F.B. that the Veteran reported to sick call for foot pain.  

Based on the Dr. Askew's opinion (which is insufficient to grant service connection because it is devoid of rationale), the Board finds that an examination with opinion is warranted.  

Hypertension

The private clinical records refect that in January 1998, the Veteran's "blood pressure is a bit elevated mildly and we talked to him about dropping his weight about 5-6 pounds, dietary restrictions of salt and we will see what he looks like in a month."  A July 1998 private record reflects that the Veteran had "borderline" high blood pressure. 

April 2010 correspondence from Dr. Askew reflects that he considers the Veteran's hypertension to be "service-connected."  No rationale was provided.    

The Veteran did not testify as to his hypertension and affirmed that he did not want a hearing on that issue.  (See May 2017 VA Form 21-4138.)  

Based on the Dr. Askew's opinion (which is insufficient to grant service connection because it is devoid of rationale), the Board finds that an examination with opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Please attempt to obtain all VA clinical records, if any, for the Veteran from 1978 to present.

2. After obtaining any necessary authorization from the Veteran, please attempt to obtain all Princeton emergency room records in Birmingham, Alabama for asthma in 2001

3. Please request the Veteran provide:

a. civilian employment health records from 1978 to present; and 
b. copies of all military orders which he may possess.

4. Please identify the Veteran's service treatment and personnel records, to include records of his specific periods of active duty and inactive duty, to include, as necessary, obtaining: 

a. the Veteran's MMPA (Master Military Pay Account) report from July 1978 to October 1, 2008;
b. the Veteran's military personnel records from the National Personnel Records Center, the U.S. Army Human Resources Command (Fort Knox, KY), and/or any other pertinent repository; and
c. the Veteran's service treatment records (The Veteran's records may have been in transit at the time of the 2008-2009 request(s)).

5.  After development with respect to #1-4 is complete, with regard to the back disability, if, and only if, any additionally received STRs reflect a back injury or complaints in service, schedule the Veteran for an examination of his back.  If an examination is performed, the clinician should consider the pertinent evidence of record to include: a.) the 2002 report of medical history and examination; b.) that the earliest evidence of a back complaint is in August 2007; c.) the Veteran's contention that his current back disability is due to using a shovel or jackhammer in the 1980s;and d.) the Veteran's periods of actual drill service.  

If the clinician finds that it was due to, or chronically aggravated by, a period of Reserve service, the clinician should state the date(s) of that period of service.

6.  After development with respect to #1-4 is complete, with regard to a hearing disability and tinnitus, schedule the Veteran for an examination and opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has hearing loss disability and/or tinnitus which is causally related to, or aggravated by, active service.  

The clinician should consider the pertinent evidence of record to include: a.) the November 1992 private record which notes the Veteran's "hearing is normal to conversation"; b.) the 2002 Report of Medical History which notes normal hearing acuity upon audiometric testing; c.) the October 2004 and October 2006 private records which reflect that the Veteran had "no problem with hearing"; d.) the earliest evidence of left ear hearing loss in 2007; e.) the Veteran's periods of actual drill service; and f.) the Veteran's age upon diagnosis.

If the clinician finds that it was due to, or chronically aggravated by, a period of Reserve service, the clinician should state the date(s) of that period of service.

7.  After development with respect to #1-4 is complete, with regard to Asthma/Dyspnea, schedule the Veteran for an examination for an opinion as to whether it is as likely as not that the Veteran has a disability which was caused by, or aggravated by, active service.  The examiner should consider the pertinent evidence of record to include: a.) the Veteran's 2002 report of medical history; b.) the earliest clinical evidence of asthma in 2003; c.) the November 2003 private record which notes that the Veteran has wheezing with his sinus problems; d.) the Veteran's periods of actual drill service.  

If the clinician finds that it was due to, or chronically aggravated by, a period of Reserve service, the clinician should state the date(s) of that period of service.

If the clinician finds that it was aggravated by service, the clinician should state the period of service which aggravated it, and the level of disability prior to aggravation. 

8.  After development with respect to #1-4 is complete, with regard to sleep apnea, obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has sleep apnea which was caused by, or aggravated by, his active duty from 1975 to 1978 or a period of Reserve duty.  

The clinician should consider the pertinent evidence of record to include: a.) the Veteran's weight (obese) upon diagnosis in November/December 2003; and b.) the Veteran's periods of actual drill service.

If the clinician finds that it was due to, or chronically aggravated by, a period of Reserve service, the clinician should state the date(s) of that period of service.

If the clinician finds that it was aggravated by service, the clinician should state the period of service which aggravated it, and the level of disability prior to aggravation. 

9.  After development with respect to #1-4 is complete, with regard to bilateral CTS, schedule the Veteran for an examination to determine if he has left upper extremity CTS, and for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has CTS casually related to, or aggravated by, active service. 

The clinician should consider the pertinent evidence of record, to include: a.) the Veteran's 2002 report of medical history; b.) the earliest clinical evidence of right CTS in 2003; c.) the Veteran's contention that his CTS is due to use of a jackhammer in the late 1990s; and d.) the Veteran's periods of actual drill service.  

If the clinician finds that it was due to, or chronically aggravated by, a period of Reserve service, the clinician should state the date(s) of that period of service.

If the clinician finds that it was chronically aggravated by service, the clinician should state the period of service which aggravated it, and the level of disability prior to aggravation

10.  After development with respect to #1-4 is complete, with regard to plantar fasciitis, schedule the Veteran for an examination for an opinion as to whether it is as likely as not that the Veteran has plantar fasciitis casually related to, or aggravated by, active service.  The clinician should consider the pertinent evidence of record, to include: a.) the Veteran's July 2002 report of medical history reflects that he denied any foot pain, corns, or bunions; b.) the private October 2004 clinical records and MRI; c.)  the November 2005 private record; d.) the June 2008 private record which reflects discomfort of the feet intermittently over the last two to three years; e.) the Veteran's contentions that wearing his military boots, to include while operating the clutch of a vehicle, and to include working on roads with hot tar, caused his current foot problems; and f.) the Veteran's periods of actual drill service.

If the clinician finds that it was due to, or chronically aggravated by, a period of Reserve service, the clinician should state the date(s) of that period of service.

If the clinician finds that it was chronically aggravated by service, the clinician should state the period of service which aggravated it, and the level of disability prior to aggravation.

The clinician need not find that the Veteran had problems prior to approximately 2004 as the Board at this time does not find any such statement to be credible. 

11.  After development with respect to #1-4 is complete, with regard to Hypertension, obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's hypertension is causally related to, or aggravated by, active service.  The clinician should consider the pertinent evidence of record to include: a.) the private January 1998 record noting mildly elevated blood pressure; b.) the July 1998 private record noting borderline high blood pressure; c.) the Veteran's age and obesity upon diagnosis; and d.) the Veteran's periods of actual drill service. 

If the clinician finds that it was due to, or chronically aggravated by, a period of Reserve service, the clinician should state the date(s) of that period of service.

If the clinician finds that it was chronically aggravated by service, the clinician should state the period of service which aggravated it, and the level of disability prior to aggravation.

12.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


